DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The response and amendment filed on March 01, 2021 have been acknowledged. 
A new Specification that attempted to correct all informality issues has been acknowledged and entered. 
Claims 1-1-15 and 18-19 have been amended. 
Claim 20 has been canceled. 
New claims 21-22 have been added.
Claims 1-19 and 21-22 are pending.
Election/Restriction 
The confirmation of election of group I, claims 1-15 and 18-20, species (iii). African swine fever virus antigen(s) (ASFA) by Applicants has been acknowledged.
Claims 1-15 and 18-20 with species (iii). African swine fever virus antigen(s) are remained considered. 
Claims 16-17 were remained withdrawn from consideration. 
The rejoinder practice will be considered upon the independent claim is in condition for allowance.
      		   Sequence Disclosures
The sequence letter filed on March 01, 2021 are not accepted. The corrected sequence complain letter is required in response to this office action. Any sequence more than 4 amino acid residues or 10 nucleic acids should comply with the sequence rule. Please comply and/r make all correction accordingly. 
 				Specification Objection
The new copy of the specification has been acknowledged and entered. However, the specification is still objected as it still comprises many unclear 
 For example, what does each of the letter of N, A and M represent for in the abbreviation of NAM. What does each letter of N and S represent for in NS? What the CEP represented for? For example, the specification cites: a composition comprising NAM(s) comprising NS(s) means a composition including one or more NAMs collectively (and possibly also individually) comprising one or more NSs. There is not explanation what the NS and NAM mean at all in the sentence. Please in the abbreviation section describe all definitions for all abbreviations used in the specification and claims letter by letter used for each abbreviations.   
Applicants can use their own short abbreviations in the specification. But each of the short abbreviations are required to spell out in the specification clearly and definitely either when it first appears in the specification or a claim or it should be explained together in the section of terminology and/or short abbreviation. 
  Claim Objection 
The objection of Claim 1 has been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of Claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of Claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed necessitated by Applicants’ amendment for canceling claim 20. 
Claims 1-7, 8-15, 18-19 and 21-22 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting the structural cooperative relationships between the nucleic acid sequences 
In the response, Applicants asserted that the claim 1 should read on both embodiments wherein the nucleotide sequences of the composition are connected (directly or indirectly) in a single nucleic acid molecule or wherein the nucleotide sequences are contained in separate nucleic acid molecules in the composition. The specification clearly and extensively describes both such embodiments and evidences or provides sufficient disclosure to readily enable one of ordinary skill in the art to practice either encompassed embodiment. Thus, respectfully, there is no omitted structural element in claim 1 and, accordingly, Applicant respectfully submits that this rejection should be withdrawn. To further clarity this aspect of the claimed invention, Applicant has introduced new claims 21 and 22, respectively directed to embodiments in which the nucleotide sequences are (a) contained in a single acid molecule (i.e., are "connected," whether directly or indirectly) (claim 21) or (b) contained in multiple, and  Application No.: 16/917,899 Transformative Legal Ref. No.: MBF2024USMBZResponse to Office Action Dated: 2020-12-01 Page 20 of 21 filed. Applicant hopes that the addition of these two new dependent claims further clarifies the scope of claim 1 in this respect.
While Applicant believes that the preceding remarks address the concerns raised in this Section 112 rejection, in the continued spirit of advancing prosecution toward allowance in this Application, if the Examiner believes further clarifying amendments in claim 1 would be helpful, Applicant hereby provides permission for the Examiner to amend claim 1 by Examiner Amendment to further read, "...wherein the nucleotide sequences are contained in either one nucleic acid molecule or multiple separate nucleic acid molecules." Applicant further invites Examiner Li to call Applicant's undersigned representative to discuss such an amendment if helpful and appropriate.
Applicants’ amendment and argument have been respectfully considered; however, the argument is not persuasive to withdrawn the rejection for the following reasons: 1). A broad scope of the claims under the rejection now is reasonable interpretation as nucleic acid molecules linked together in one big nucleic sequence molecule or many small individual nucleic acid molecules in a mixture. 2). the rejection of the 112 (b) is not the enablement rejection but the uncleanness of the structural relationship between each of the nucleic acid molecule in the composition. If the composition is considered as a DNA vaccine or just a mixture of nucleic acid sequence molecules without expression machinery constructs. 3).The newly added claims 21-22 are considered, but they still fail to define what the structural relationships among the nucleic acid sequences cited in the claims. 4). The paragraph 1237 has been reviewed but it only cites that:” In aspects, EAT-2 AARS(s) are included in a gDFP. In aspects, EAT-2 AARS(s) are included in gDAgFP(s). In aspects, EAT-2 AARS(S) are expressed from different NAM(s) than the NAM encoding any gDP in the CEP”. While the claim can be interpreted in light of the specification, however, the disclosure or description of the specification cannot read into claims. It is unclear what the NAM and CEP are refereed, and what kind of structural relationship between each of the nucleotide sequences cited in claims.  The rejection is therefore, maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648